Fourth Court of Appeals
                                San Antonio, Texas
                                     October 27, 2015

                                   No. 04-14-00167-CV

STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH, Ltd.-MOPI
for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand Resources Capital
 Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R. Godbout Family Trust;
  Margaret J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney; David R. McNitt; RCA
    Trust One; Donald B. Scott; Sunset Production Corporation; Genessee Country Museum
                                         Appellants

                                             v.

Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry Mengers Reel,
Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James
  M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill
Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
                                          Hailey,
                                        Appellees

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-04-143
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court